NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUN 27 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 08-30461

               Plaintiff - Appellee,             D.C. No. 1:05-cr-00007-RFC

  v.
                                                 MEMORANDUM*
ROBERT F. JERNBERG,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Richard F. Cebull, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Robert F. Jernberg appeals from the district court’s imposition of a special

condition of supervised release requiring him to comply with the sex offender

registration requirements of the Sex Offender Registration and Notification Act

(“SORNA”), 42 U.S.C. § 16913. We have jurisdiction under 28 U.S.C. § 1291,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and we affirm.

      Jernberg contends that the district court abused its discretion by imposing

the registration condition because Congress did not have the power to enact

SORNA’s registration requirements. This argument is foreclosed by recent

decisions of the Supreme Court and our court. See United States v. Kebodeaux,

133 S. Ct. 2496, 2500 (2013) (concluding that “the Necessary and Proper Clause

grants Congress adequate power to enact SORNA and to apply it” to a defendant

convicted of a federal sex crime who was subject to federal sex offender

registration requirements at the time of SORNA’s enactment in 2006); United

States v. Elk Shoulder, 738 F.3d 948, 959 (9th Cir. 2013), cert. denied, 134 S. Ct.
1920 (2014) (same). Accordingly, we reject Jernberg’s challenge to the mandatory

registration condition. See 18 U.S.C. § 3583(d); United States v. Becker, 682 F.3d
1210, 1212-13 (9th Cir. 2012).

      AFFIRMED.




                                          2                                   08-30461